Thompson, J.,
delivered the opinion of the court.
This action is brought against the county of Phelps and the clerk of the circuit court of said county. The parties defendant entered an appearance, and, on a demurrer to the petition, filed by each defendant, an overruling of the same, and a refusal of the defendants to plead further, the court rendered a decree awarding-substantial relief against the defendant Cowan, and generally for costs, from which both defendants prosecute this writ of error. The county is a substantial party to this action ; its rights are necessarily concluded by the judgment; it joins in the prosecution of this writ of error. We hence have no jurisdiction of the cause (Const., art. 6, sec. 12; amendment of 1883, sec. 5), and must, therefore, transfer it to the Supreme Court, under the act of March 18, 1885. Laws 1885, p. 121. It is so ordered.
Judge Rombauer concurs.